 In the Matter of THE UNIVERSAL ENGRAVING & COLORPLATE COMPANYandCLEVELAND PHOTO ENGRAVERS' UNION No. 24, INTERNATIONALPHOTO ENGRAVERS' UNION OF NORTH AMERICA, AFFILIATED WITHTHE A. F. OF L.CaseNo. C-1093.-DecidedFebruary5, 1940Colorplate Manufacturing Industry-Settlement:stipulation providing for com-pliance withthe Act-Order:entered on stipulation.Mr.Weldon P. Monson, Mr. Bernard R. Brailove, Mr. Harry L.Lodish,andMr. Max W. Johnstone,for the Board.Shuler, Smith d Freer, by Mr. Charles J. Smith,andMr. PhillipKasdan,both of Cleveland Ohio, for the respondent.Orgill,Maschke, Wickham, Duffy ct Loux, by Mr. John H. Orgill,andM. H. Franke Van Lill,of Cleveland, Ohio,andMr.Joseph A.Padway,of Washington, 'D. C., for the Union.Mr. F. HamiltonSeeley,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Cleveland PhotoEngravers' Union No. 24, International Photo Engravers' Union ofNorth America, affiliated with the American Federation of Labor,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Eighth Region(Cleveland, Ohio), issued its complaint, dated February 18, 1939,againstUniversal' Engraving & Colorplate Company, Cleveland,Ohio, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent (1) refused on certain specific dates tobargain collectively with the Union although a majority' if the re-20 N. L.R. B., No. 15.158 THE, UNIVERSAL ENGRAVING & GOLORPLATE COMPANY159spondent's employees in an appropriate unit had designated the Unionas their representative for the purposes of collective bargaining; (2)discharged and refused to reinstate Frank Turek, an employee, be-cause of his affiliation with the Union and.because he engaged inother concerted activities with employees of the respondent for thepurposes of collective bargaining and other mutual aid and protec-tion; (3) interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act by (a) in-quiring of prospective employees whether or not they were membersand/or were interested in joining the Union; (b) making disparagingremarks regarding the Union, its officers and leaders, for the purposeof discouraging membership therein; (c) urging and advising itsemployees against joining the Union; (d) urging and advising itsapprentices, particularly, against joining the Union; (e) assertingthat it would not recognize or deal with the Union if its employeesjoined it; (f) asserting that it was not necessary to run the plant andthat it would not do so if the employees joined the Union; (g) stat-ing that the Union was "like a robber demanding your purse with agun at your head"; (h) stating that it was willing to meet its em-ployees individually or collectively concerning grievances' but wouldnot deal with an outside union; (i) advising that it was in favor of aunion among its employees alone and that it would assist them informing such a union, and by other acts.On February 27, ,1939, the respondent filed its answer to the com-plaint in which it admitted certain specific allegations concerning thenature of its business but denied the allegations of unfair labor prac-tices and certain other allegations.Thereafter the respondent filedan amended answer in which it alleged that the Union had picketedthe respondent's plant and, through threats and violence, interferedwith the operation thereof, that an injuction limiting picketing issuedby the Common Pleas Court of Cuyahoga County, Ohio, had beenviolated by the Union and that by said acts the Union had waivedand forfeited its rights under the Act.Pursuant to notice, a hearing was held on March 9, 10, 13, 14, 15,16, 17, and 18, 1939, at Cleveland, Ohio, before Joseph F. Keirnan,the Trial Examiner duly designated by the Board.The respondent,the Union, and the Board were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.On May 26, 1939, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon all parties.He found thatthe respondent had committed unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the Act.He recommended that the respondent cease and 160-DECISIONSOF NATIONAL LABOR RELATIONS BOARDdesist from its unfair labor practices, and, affirmatively,- reinstateFrank Turek to his former position with back pay, and post appro-priatenotices.He furtherrecommended that the allegations of thecomplaint in regard to the respondent's alleged refusal to bargaincollectively with theUnion be dismissed.On June 10, 1939, the respondent and the Union filed exceptionsto the Intermediate Report and requested the privilege of oralargument before the Board.The requests for oral argument arehereby denied.In the stipulation hereinafter set forth, therespondent expressly withdrew its exceptions. In view of the stipu-lation and findings hereinafter set forth, and the Order pursuantthereto, which we find will effectuate the policies of the Act, we findit unnecessary to consider the exceptions to the Intermediate Reportfiled by the Union.On September 27, 1939, the respondent and counsel for the Boardentered into a stipulation in settlement of the case.This stipulationprovides as follows :STIPULATIONIt is hereby stipulated and agreed between and among Uni-versal Engraving and Colorplate Company, respondent herein;Cleveland Photo Engravers' Union No. 24, International PhotoEngravers' Union of North America, affiliated with the Amer-ican Federation of Labor, party herein; and Weldon P. Monson,attorney for the National Labor Relations Board, that :1.Upon charges duly filed by the Cleveland Photo Engravers'Union of North America, affiliated with the American Federa-tion of Labor, the National Labor Relations Board, by theRegional Director for the Eighth Region, acting pursuant toauthority granted in Section 10 (b) of the National LaborRelations Act, 49 Stat. 449, and its Rules and Regulations-SeriesI, as amended, Article IV, Section 1, issued its Complainton the 18th day of February, 1939, against the Universal Engrav-ing and Colorplate Company, a corporation.II.On or about May 26th, 1939, Joseph F. Keirnan, TrialExaminer, designated to conduct the hearing in the above cause,duly rendered his Intermediate Report after a hearing inwhich all parties were offered an opportunity to fully partici-pate and be heard, including the calling, examining and cross-examiningof witnesses, together with the production of otherevidence bearing on the issues thereof.Copies of said Inter-mediate Report were duly served upon all parties to said pro-ceedings.On or about June 10, 1939 the Universal Engravingand Colorplate Company and the Cleveland Photo Engravers'Union No: 24, International Photo Engravers' Union of NorthAmerica, affiliated with the American Federation of Labor, THE UNIVERSAL ENGRAVING & COLORPLATE COMPANY161filed exceptions to the said Intermediate Report with the Na-tional Labor Relations Board.III.The aforesaid Intermediate Report provided, among otherthings, that the Charge and Complaint with respect to theallegations concerning the respondent's failure or refusal to bar-gain collectively and in good faith with the said Cleveland PhotoEngravers' Union No. 24, International Photo Engravers' Unionof North America, affiliated with the American Federation ofLabor, on June 22, 1937, June 23, 1937, June 24, 1937, June 25,1937,August 20, 1937, August 25, 1937, August 31, 1937, Sep-tember 13, 1937, September 21, 1937, and at other times, was notsustained by the evidence, and it was recommended in saidIntermediate Report that the Complaint be dismissed in respectthereto.IV. Respondent, the Universal Engraving and ColorplateCompany, is, and has been, for a long time past, a corporationduly incorporated under the laws of the State of Ohio, havingits plant and principal place of business in the City of Cleve-land, State of Ohio, and is now and has been continuouslyengaged in the production of printing plates which are sub=sequently used by others in the printing of catalogues, booklets,broadsides,magazines, newspapers, and other publications.V. The respondent, the Universal Engraving and ColorplateCompany, in the course and conduct of its business causes andhas continuously caused a large part of the materials used in,the production of its products to be purchased and transportedin interstate commerce from, into and through states of theUnited States other than the State of Ohio, to its. plant inCleveland in the State of Ohio, and causes and has continuouslycaused a large part of the products made by it to be sold andtransported in interstate commerce from its plant at Clevelandin the State of Ohio to, into and through states of the UnitedStates other than the State of Ohio.Respondent, the Universal Engraving and Colorplate Com-pany, upon the basis of the foregoing, the testimony and otherevidence introduced at said hearing before the Trial Examiner,and the findings of fact made by the Trial Examiner in hisIntermediate Report, is engaged in interstate commerce withinthe meaning of the National Labor Relations Act.VI. The Cleveland Photo Engravers' Union No. 24, Inter-national Photo Engravers' Union of North America, is affiliatedwith the American Federation of Labor and is a labor organi-zation as defined in Section 2, subsection 5, of said Act.VII. Upon this Stipulation, if approved by the National'Labor Relations Board, and upon all proceedings heretofore had 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this matter and on the record in this case and all the plead-ings, an Order may forthwith be entered by said Board, whichorder may be embodied in a Consent Decree (consent theretobeing hereby expressly given), and filed with the United StatesCircuit Court of Appeals for the Sixth Circuit,, without furthernotice of application for enforcement thereof, providing asfollowsThe respondent, the Universal Engraving and Colorplate Com-pany and its officers, agents, successors and assigns shall:1.Cease and desist :(a)From in any manner interfering with, restraining, orcoercing its employees in the exercise of the right of self-organ-ization, to form, join, or assist labor organizations, to' bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid-or protection, as guaranteedunder Section 7 of the National Labor Relations Act;(b)From discouraging membership in the Cleveland PhotoEngravers' Union No. 24, International Photo Engravers' Unionof North America, affiliated with the American Federation ofLabor, by discharging or in any other manner discriminatingagainst its employees in regard to the hire or tenure of employ-ment or any condition of employment for the reason that theyor any of them joined or assisted the Cleveland Photo Engrav-ers'Union No. 24, International Photo Engravers' Union ofNorth America, affiliated with the American Federation ofLabor, or any other labor organization of its employees;2.Take the following affirmative action to effectuate the poli-cies and purposes of the National Labor Relations Act :(a)Offer immediate and full reinstatement to Frank Turek,its employee, to his former position of employment and withoutprejudice to his seniority rights and other rights and privilegespreviously enjoyed by him and make said Frank Turek wholefor any loss of pay he has suffered by reason of the respondent'sdiscrimination in regard to the terms and conditions of hire andtenure of his employment by payment to him of a sum of moneyequal to that which he would normally have earned as wagesfrom the date of his discharge to the date of the offer of rein-statement, less his net earnings during said period.The saidoffer of reinstatement shall be made by the respondent by reg-isteredmail, return receipt requested, and acceptance of saidoffer shall be made by said Frank Turek within ten (10) daysfrom the receipt thereof, otherwise said offer shall be deemedrejected ; THE. 'UNIVERS'AL -ENGRAVING & 1GOLORPLATE OOMPANY163(b)Post immediately notices in conspicuous places through-out the plant in Cleveland, Ohio and maintain such notices fora period of sixty (60) consecutive days from the date of suchposting, stating that respondent will cease and desist in themanner aforesaid;(c)'Notify the Regional Director for the Eighth Region, inwriting, within ten (10) days from the date of the entry of thisOrder by the said Board what steps the respondent has takento comply therewith;(d)That the Complaint be and is hereby dismissed as to theallegations that the respondent refused to bargain collectivelyand in good faith with the Cleveland Photo Engravers' UnionNo. 24, International Photo Engravers' Union of North Amer-ica, affiliated with the American Federation of Labor, on June22, 1937, June 23, 1937, June 24, 1937, June 25, 1937, August 20,1937, August 25, 1937, August 31, 1937, September 13, 1937, Sep-tember 21, 1937, and at other times, within the meaning ofSection 8, Subsection 5, of the National Labor Relations Act.VIII. The respondent, the Universal Engraving and Color-plate Company, and the union, the Cleveland Photo Engravers'Union No. 24, International Photo Engravers' Union of NorthAmerica, affiliated with the American Federation of Labor, andeach of them, do hereby consent to the withdrawal of, and doso hereby withdraw, their Exceptions, and each of them, filed inthismatter with the Board and do hereby stipulate that therecord may be closed for the purposes of this Stipulation andthe entry of the Board's Order together with the filing of theConsent Decree embodying said Order, with the United StatesCircuit Court of Appeals for the Sixth Circuit, without delay.IX. This Stipulation embodies the entire agreement betweenthe parties, and there is no verbal agreement of any kind whichvaries, alters, or adds to the Stipulation.X. This Stipulation is subject to the approval of the NationalLabor Relations Board, and shall become effective immediatelyupon the granting of such approval by the Board.On October 25, 1939, the Board issued its order approving the abovestipulation and making it a part of the record.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTUniversal Engraving & Colorplate Company, the respondent, isan Ohio corporation having its plant and principal place of business 164DECISIONSOF NATIONAL LABORRELATIONS BOARDin Cleveland, Ohio. It is engaged in the production of printingplates which are subsequently used by others in the printing of cata-logues, booklets, broadsides, magazines, newspapers, and other publi-cations.A large percentage of the respondent's business is concernedwith the furnishing of photoengraving plates used by various com-panies in the printing of advertisements in magazines of Nation-wide circulation, carrying so-called national advertising, and in tradepapers and catalogues of national circulation.Other photoengrav-ing plates manufactured by the respondent are used by a publisherwhose books and pamphlets are shipped throughout the United Statesand to Canada and other foreign countries.After the plates aremanufactured by, the respondent they are shipped by the respondenton customers' instructions.The principal raw materials used by the respondent are metalplates, chemicals, coloring materials, ink, and wood.The aggregatevalue of the.raw materials purchased by respondent during the first6 months of 1937 amounted to $9,723.62.Nine and nine-tenths percent of such raw materials were purchased.by the respondent outsidethe State of Ohio and transported from other States into the Stateof Ohio.During the same period the respondent's gross volume ofbusiness amounted to $96,239.07.During the first 6 months of 1937, the respondent, on customers'instructions, shipped approximately 14.5 per cent of its products topoints outside the State of Ohio.The products so shipped outsidethe State were of the aggregate value of $13,978.90.The respondent admits that it is engaged in interstate commercewithin the meaning of the Act.We find that the above-described operations of the respondent con-stitute a, continuous flow of trade, traffic, and commerce among theseveral States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that Universal Engraving & Colorplate Company, Cleveland,Ohio, and its officers, agents, successors and assigns shall :1.Cease and desist :(a)From in any manner interfering with, restraining, and coercingits employees in the exercise of the right of self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed under Section 7 of the National LaborRelations Act; THE UNIVERSAL ENGRAVING & COLORPLATE COMPANY165(b)From discouraging membership in the Cleveland Photo En-gravers'Union No. 24, International Photo Engravers' Union ofNorth America, affiliated with the American Federation of Labor, bydischarging or in any other manner discriminating against its em-ployees in regard to the hire or tenure of employment or any condi-tion of employment for the, reason that they or any of them joinedor-assisted- the Cleveland Photo Engravers' Union No. 24, Interna-tional Photo Engravers' Union of North America, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees.2.Take the following affirmative action to effectuate the policiesand purposes of the National Labor Relations Act:(a)Offer immediate and full reinstatement to Frank Turek, itsemployee, to his former position of employment and without prejudiceto his seniority rights and other rights and privileges previously en-joyed by him; and make said Frank Turek whole for any loss of payhe has suffered by reason of the respondent's discrimination in regardto the terms and conditions of hire and tenure of his employment bypayment to him of a sum of money equal to that which he wouldnormally have earned as wages from the date of his discharge to thedate of the offer of reinstatement, less his net earnings during saidperiod.The said offer of reinstatement shall be made by the respond-ent by registered mail, return receipt requested, and acceptance ofsaid offer shall be made by said Frank Turek within ten (10) days fromthe receipt thereof, otherwise said offer shall be deemed rejected;(b)Post immediately notices in conspicuous places throughout theplant in Cleveland, Ohio, and maintain such notices for a period ofsixty (60) consecutive days from the date of such posting, stating thatrespondent will cease and desist in the manner aforesaid ;(c)Notify the Regional Director for the Eighth Region, in writing,within ten (10) days from the date of the entry of this Order, whatsteps the respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be and is herebydismissed as to the allegations that the respondent refused to bargaincollectively and in good faith with the Cleveland Photo Engravers'Union No. 24, International Photo Engravers' Union of NorthAmerica, affiliated with the American Federation of Labor, on June22, 1937, June 23, 1937, June. 24, 1937, June 25, 1937, August 20, 1937,August 25, 1937, August 31, 1937, September 13, 1937, September 21,1937, and at other times, within the meaning of Section 8 (5) of theNational Labor Relations Act.283031-41-vol. 20-12